Mr. Justice Wilkin delivered the opinion of the court: It is conceded that the controlling question in this case is as to the validity of the deeds from Jason Duncan to his son, Robert Duncan, and whether the title to the property is in the heirs of Jason Duncan or in the heirs of Robert Duncan. Plaintiffs in error contend that Jason Duncan never executed the deeds, and in support of their contention rely mainly upon the testimony of Lewis Andrews, a justice of the peace,—an old man of apparently failing memory, whose name appears on the deeds as that of the officer who took the acknowledgment of the grantor thereto; and upon the testimony of expert witnesses as to handwriting, who were not familiar with the writing of Jason Duncan or of Lewis Andrews, but who testified as to the genuineness of the signatures of Jason Duncan and Lewis Andrews only by comparison of the signatures on the disputed deeds with those on a former deed introduced by plaintiffs in error which it is admitted bears the genuine signatures of Jason Duncan and Lewis Andrews. Andrews testifies that the signatures on the disputed deeds are not his, and the expert witnesses say that by comparison with the admittedly genuine signatures the purported signatures of Jason Duncan and Lewis Andrews are not the same; while opposed to this testimony is that of a number of witnesses familiar with the writing and signatures of Jason Duncan and Andrews, the magistrate, who testified that their purported signatures are genuine. The question thus presented is purely one of fact, and we have given the evidence careful consideration. We cannot say that the court below is mistaken in its finding that the deeds referred to are genuine. Exceptions to the master’s report were filed and argued before the court below, which approved the findings of the master. The weight of the evidence sustains that finding. At least it cannot be said that the finding is so clearly against the weig'ht of the evidence that this court should overrule it. (Siegel v. Andrews & Co. 181 Ill. 350.) We have often held that the certificate of acknowledgment can only be overcome by clear, convincing and satisfactory proof, the burden being upon the party seeking to impeach such acknowledgment. Conceding the deeds to be genuine, they are clearly sufficient to pass title to the grantee. The judgment of the circuit court will accordingly be affirmed. T 7 . „ 7 Judgment affirmed.